Opinion issued December 8, 2005
 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00980-CR
____________

IN RE PAUL E. ARCHIE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator has filed in this Court a pro se petition for writ of mandamus.   We
deny the petition. 
               We review pro se applications with less stringent standards than formal
pleadings drafted by lawyers.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding).  A generous reading of relator's
petition shows that he complains that he is being illegally confined because of a void
judgment and requests this Court to set aside his conviction because the trial court did
not rule on his petitions of “void judgment and sentence.”
               The relator must  provide this Court with a sufficient record to establish his
right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding).  Relator's petition does not include a description of the nature of the
underlying proceeding, does not identify the court, and does not include a certified
or sworn copy of any order complained of or any other document showing the matter
complained of.  See Tex. R. App. P. 52.3(d), (j)(1)(A).   
               Even a pro se applicant for a writ of mandamus must show himself entitled
to relief.  Barnes, 832 S.W.2d at 426.  The petition for writ of mandamus is therefore
denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.